Citation Nr: 0833931	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  03-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and S.B.




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to February 
1947, from October 1952 to October 1955, and from November 
1955 to August 1973.  He died in October 2001, and his widow 
is the appellant in this matter.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied service connection for the cause of the 
veteran's death.  This matter was previously before the Board 
in May 2005, when it was remanded for additional development 
of the evidence.

The appellant testified at a travel Board hearing in March 
2004, and a transcript of that hearing is of record.

The Board notes that the appellant was issued a statement of 
the case addressing the additional issue of entitlement to 
accrued benefits in December 2006.  The appellant did not 
submit a timely substantive appeal regarding that issue, and 
thus an appeal of that issue was not perfected and it is no 
longer before the Board.


FINDINGS OF FACT

1.  The veteran died in October 2001 at the age of 75 from 
respiratory failure secondary to left sided cerebrovascular 
accident (CVA) of the left basal ganglia.

2.  At the time of the veteran's death, service connection 
was in effect for several disabilities:  degenerative disc 
disease, lumbar spine with spasms and severe limitation of 
motion was rated 40 percent disabling; pulmonary sarcoidosis 
was rated 30 percent disabling; residuals of laceration of 
skull with headaches was rated 10 percent disabling; cervical 
spine arthritis was rated 10 percent disabling; defective 
hearing was rated 10 percent disabling; scar, left inguinal 
area, removal of lipoma, was rated noncompensably disabling; 
finally, hemorrhoids were rated noncompensably disabling.

3.  None of the causes of the veteran's death were manifested 
during the veteran's active duty service or for many years 
thereafter, nor were any of the causes of the veteran's death 
otherwise related to the veteran's active duty service or to 
any service connected disability.

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The causes of the veteran's death were not incurred in or 
aggravated by the veteran's military service, nor may they be 
presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2007).

2.  The causes of the veteran's death were not proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (2007).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In letters sent in July 2002 and 
June 2003, the claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
earlier notice letter was sent to the appellant prior to the 
August 2002 RO rating decision giving rise to this appeal, 
and both letters were provided to the appellant prior to the 
most recent RO readjudication of this case and issuance of a 
supplemental statement of the case in December 2006.  The 
notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, including by showing the nature and 
etiology of her husband's terminal disabilities.  However, 
there has been no notice of the types of evidence necessary 
to establish a disability rating or an effective date for any 
rating that may be granted.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant with July 2002 and August 2003 letters notifying 
her to submit evidence detailing the nature and history of 
the disabilities which caused the veteran's death.  The Board 
notes that this appeal concerns only a determination of 
whether service connection is warranted for the cause of the 
veteran's death and, in any event, the Board finds below that 
service connection is not warranted; no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the appellant was informed of the evidence and 
information required to substantiate a DIC claim, but she was 
not informed in writing of the disabilities for which service 
connection had been established at the time of death.  
However, the Board finds no resulting prejudice to the 
appellant.

In Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Instead, the 
Federal Circuit held in Sanders that all VCAA notice errors 
are presumed prejudicial and require reversal unless VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  ('Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.') (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to 'whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial.'  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Service connection was established for seven of the veteran's 
disabilities at the time of his death.  The appellant in this 
case has been represented in the appeal by Virginia 
Department of Veterans Services, a service organization 
recognized by VA.  The Board believes it reasonable to assume 
that this service organization's trained representatives 
conveyed to the appellant the particulars of the disabilities 
for which service connection had been established at the time 
of the veteran's death.  Indeed, the presentation at the 
appellant's March 2004 Board hearing presented specific and 
informed theories of entitlement involving previously 
service-connected disability and, alternatively, not yet 
service-connected disability.  The appellant's representative 
set out clearly an argument that featured a contention that 
"The veteran developed hypertension during active duty," 
which appropriately sought to establish entitlement to 
service connection for the cause of death on the basis of a 
disability not yet service-connected.  The representative 
also explained the contention that "the head injury he 
sustained on June of 1971 may have precipitated the strokes 
some years later."  The latter theory of entitlement was 
appropriately based upon a disability which was previously 
service connected.  The Board further observes that the 
representative's presentation at the March 2004 hearing 
otherwise identified the medical questions at issue and aptly 
discussed the evidence of record and the types of additional 
evidence which might support the theories.

Thus, as the appellant had actual knowledge of the veteran's 
service-connected disabilities and sufficient opportunity to 
submit evidence in support of the claim, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Any error in complying with Hupp was harmless 
error under the facts of this case and no useful purpose 
would be served by delaying appellate review for issuance of 
further VCAA notice to comply with Hupp.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and post-service VA reports, have been 
obtained.  Additionally, a VA medical opinion based upon 
review of the claims file was obtained in October 2006.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The certificate of death on file shows that the veteran died 
in October 2001 at the age of 75.  The immediate cause of 
death was recorded as respiratory failure secondary to left 
sided cerebrovascular accident (CVA) of the left basal 
ganglia.  The certificate of death further indicates that the 
cause of death was a consequence of hemorrhage from the CVA.  
No other causes of death nor any contributing factors were 
identified on the certificate of death.

At the time of the veteran's death, service connection was in 
effect for several disabilities, as follow.  Degenerative 
disc disease, lumbar spine with spasms and severe limitation 
of motion was rated 40 percent disabling.  Pulmonary 
sarcoidosis was rated 30 percent disabling.  Residuals of 
laceration of skull with headaches was rated 10 percent 
disabling.  Cervical spine arthritis was rated 10 percent 
disabling.  Defective hearing was rated 10 percent disabling.  
Scar, left inguinal area, removal of lipoma, was rated 
noncompensably disabling.  Finally, hemorrhoids were rated 
noncompensably disabling.

This case features two essential questions.  The first 
question is whether any service connected disability is shown 
to have significantly contributed to cause the veteran's 
death.  The other essential question in this case concerns 
whether any actual cause of the veteran's death (for which 
service connection has not been previously established) was 
otherwise etiologically linked to the veteran's military 
service.

Preliminarily, with regard to the first question, the 
veteran's death certificate presents a competent medical 
accounting of the pathology causing the veteran's death, 
prepared by an attending medical physician.  The Board finds 
that the death certificate thus presents a significantly 
probative accounting of the pathologies clinically 
contributing to the veteran's death, and neither the death 
certificate nor any other competent medical evidence of 
record suggests that any of the veteran's various service 
connected disabilities significantly contributed to the 
veteran's death.  There has been no suggestion in any 
competent evidence that the veteran's death following from 
his CVA was a result of his service connected lumbar spine 
disability, pulmonary disability, residuals of laceration of 
skull, cervical spine disability, hearing loss, inguinal 
scar, nor hemorrhoids.

The other essential question in this case concerns whether 
any actual cause of the veteran's death was otherwise 
etiologically linked to the veteran's military service.  
Preliminarily, in this regard, the Board notes that the 
appellant has made no contention that the veteran manifested 
any elements of a CVA, nor any other aspects of the cause of 
death identified on the certificate of death, during service.  
Nor is any such pathology otherwise suggested to have had 
onset during service in the veteran's service medical records 
or any other evidence of record.

Review of the available service records contains no 
suggestion of any of the clinical elements or diagnoses 
identified on the veteran's death certificate.  The veteran's 
extensive service medical records concern treatment for 
various pathologies over the duration of his substantial time 
in service, including treatment related to the service 
connected disabilities listed above.  The service medical 
records, including multiple periodic medical examinations up 
through the April 1973 retirement examination report, contain 
absolutely no suggestion of any in-service manifestations of 
any diagnosed pathology that would be later be associated 
with causing his death.  Thus, as contemporaneous reports 
generated by competent medical professionals documenting the 
veteran's health, the service medical records probatively 
suggest that the veteran did not suffer during service from 
any of the pathologies to which his death would later be 
attributed.

There are three matters of particular interest revealed in a 
review of the service medical records.  First, the Board 
acknowledges that the service medical records include several 
EKG studies concerning the veteran's heart function, 
including an April 1973 note indicating that some EKG results 
were interpreted as being "abnormal."  However, no 
pertinent diagnosis is indicated in any associated medical 
records from during service.  As discussed below, VA has 
developed evidence in the form of an expert medical opinion 
to address the significance, if any, of the veteran's in-
service EKGs to the eventual cause of his death.

Second, the Board also acknowledges the contention of the 
veteran's representative at the March 2004 hearing that the 
service medical records include blood pressure readings "as 
early as 1964 that were from a layman's standpoint, 
borderline hypertension.  They range from 130/90 to as high 
as 148/86."  Establishing service connection for 
hypertension would establish a basis for establishing service 
connection for the cause of the veteran's death.  The Board 
observes that hypertension or isolated systolic hypertension 
must be confirmed by readings taken 2 or more times on at 
least 3 different days.  The term hypertension means that 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that systolic blood 
pressure is predominantly 160 mm. or greater with diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The Board notes, and the appellant's 
representative appeared to acknowledge during the hearing, 
that there is no showing of sustained blood pressure readings 
confirming hypertension under the Diagnostic Code 7101 
criteria, and there was no diagnosis of hypertension 
documented in any service medical records or within a year 
following separation from service in this case; at the 
hearing, the representative acknowledged that "unless we can 
find additional treatment records that gives a firm diagnosis 
of hypertension .... we have to rely on a medical expert ...."  
As discussed below, VA has developed evidence in the form of 
a medical expert opinion to evaluate whether any cause of the 
veteran's death, including hypertension, was at least as 
likely as not etiologically related to the veteran's service.

The Board does note from its own review of the evidence that 
the veteran's blood pressure at the time of his June 1973 
retirement medical evaluation was documented as "118/84," 
which does not meet the Diagnostic Code 7101 criteria for 
confirming hypertension.  The veteran was separated from 
active duty service in August 1973, and a November 1973 VA 
medical examination report shows blood pressure readings of 
"120/80," "130/88," and "120/80."  No hypertension 
diagnosis was given at either time, and the Board finds that 
this evidence strongly suggests that no chronic hypertension 
pathology had developed as of the conclusion of the veteran's 
service.  Moreover, the Board notes that there is no 
contemporaneous evidence of hypertension manifesting within 
one year of the veteran's separation from active duty 
service.  The appellant's own testimony at the March 2004 
hearing explained that, as far as she knew, he was first 
treated for hypertension in the 1980's, beyond the span of 
any presumptive period applicable to this service connection 
analysis.  This period of at least six years following 
separation from service without any medical diagnosis of 
hypertension weighs significantly against a finding of 
chronicity from service and, thus, weighs against a finding 
that service connection for hypertension may be warranted.  
See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The third matter particularly noted by the Board from review 
of the veteran's service medical records concerns the 
veteran's June 1971 head injury with complaints of residual 
headaches, including as discussed in an August 1971 record.  
Residuals of this head injury were recognized by VA to be 
service connected during the veteran's lifetime.  The March 
2004 hearing presentation by the appellant and her 
representative raised the contention that this head injury 
may be etiologically related to the veteran's final stroke, 
causing his death 30 years later.  The Board acknowledges 
this contention, and in May 2005 the Board remanded this case 
to develop an expert medical opinion  to evaluate whether any 
service-connected disability was etiologically related to the 
cause of the veteran's death.

In October 2006, the claims file was reviewed by a VA medical 
examiner and a report was authored to evaluate the essential 
medical questions in this case.  The examiner paid "special 
attention ... to cardiovascular history and any aspect of his 
service including the chest pain reported and the abnormal 
EKGs of his service."  The examining physician's review of 
the service medical records prompted a competent medical 
opinion that "SMR's demonstrate only nonspecific EKG changes 
that are non-diagnostic."  The examiner also determined that 
there was "no evidence of HT [hypertension] during active 
service."  The examiner discussed that the veteran "appears 
to have been treated for Ht [hypertension] throughout the 
1980's" and was eventually "admitted to VA for 
intracerebral bleed s/p slurred speech, altered speech, and a 
fall down stairs, which were believed to be secondary to 
hypertension."  The examiner observed that "The final 
diagnosis from this hospitalization was intracerebral bleed 
secondary to hypertension/respiratory arrest secondary to 
withdrawal of ventilatory support."  The Board notes that 
its own review of the pertinent October 2001 final VA 
hospitalization report is completely consistent with the 
October 2006 examiner's discussion.

The October 2006 VA medical examiner's opinion upon review 
and analysis of the complete claims file, including the 
complete service medical records and post-service medical 
history, was that the "veteran's cause of death is less 
likely than not related to any in-service disability or 
condition as a principle cause of death or a contributory 
cause of death."  This is a competent medical opinion which 
offers an expert's interpretation of the evidence in the 
claims file to address whether the cause of the veteran's 
death is etiologically related to his military service, and 
thus its probative weight is substantial.  As this is the 
only medical opinion of record addressing this question, with 
no contradictory competent etiological opinion of record, it 
weighs most significantly against the claim.  

In summary, a death certificate shows that the cause of the 
veteran's death featured respiratory failure secondary to 
left sided cerebrovascular accident (CVA) of the left basal 
ganglia.  The service medical records do not show or suggest 
that any of the identified pathologies manifested in service.  
There are no post-service medical records indicating that any 
aspect of the terminal pathology, or any related disease, 
were manifested to a compensable degree for several decades 
following the veteran's discharge from service.  No competent 
evidence of record contains any suggestion that one of the 
terminal pathologies was etiologically linked to one of the 
veteran's service connected pathologies.  The competent 
evidence now of record does not show any causal relationship 
between the veteran's death and his time in service which 
ended more than 28 years earlier.  No medical evidence of 
record presents any suggestion that the veteran's eventual 
hypertension was etiologically related to his military 
service in any way.  The lengthy period  following service 
prior to any documented manifestation of hypertension weighs 
significantly against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed.Cir. 2000).  The only competent evidence 
discussing the etiology of the veteran's hypertension and the 
cause of the veteran's death, the October 2006 VA examination 
report, probatively weighs against finding any etiological 
link to the veteran's military service.

The Board acknowledges the claimant's statements to the 
effect that she believes the veteran's death was causally 
connected to his service.  However, there is no indication 
that she possesses the type of specialized medical knowledge 
necessary to be competent to offer a medical opinion as to 
diagnosis, cause, or etiology of diseases.  See Grottveit v. 
Brown , 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, the Board cannot accord 
probative weight to the appellant's statements in this 
regard; there is simply no clinical evidence nor a competent 
medical rationale to be found in the record to support 
finding an etiological link between service and the veteran's 
death at the age of 75, 28 years after discharge.  The Board 
particularly acknowledges the appellant's contention, 
including as advanced in her March 2004 testimony at a Board 
hearing, that the medication the veteran was taking for 
service-connected disabilities was a cause of the veteran's 
death.  The Board sympathizes with the appellant and 
understands fully her contentions, however the Board may not 
adopt her medical conclusions or draw its own medical 
conclusions without supporting competent evidence; the 
probative competent evidence addressing the medical causation 
of the veteran's death does not attribute any cause of death 
to any pertinent medication.  The Board must rely upon the 
conclusions of trained personnel in medically evaluating the 
etiology the veteran's particular disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Service connection may 
not be granted on the basis of a medical theory for which 
there is no supporting competent medical evidence.  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.

For these aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 2001).


ORDER

The appeal is denied.


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


